The Attorney         General of Texas
                                                 April 28. 1986
JIM MAlTOX
Attorney General


Supreme Court BulldIng         HonorableDale llama                     opinionNo. JM-487
P. 0. BOX 12549
Austln, TX. 78711-2548
                               JohnsonCountyAttorney
512,4752501                    1st Floor, Courthouse                   KS: Liabilityof a county for the
Telex 9101874-1387             Cleburne,Texas 76031                    hospital expenses of county non-
Telecopier 512t475-02S8                                                residentswho commit an offensein
                                                                       a differentcounty
714 Jackqon, Suite 700
Dallas. TX. 752G2-45oa         Dear Mr. Banns:
21U742-9944
                                    You have requestedour'opiaionregardingthe liabilityof Johnson
                               County for the medical expensesincurredby two indigentprisonerswho
4824 Alberta Ave., Suite 180
El Paso, TX. 79905-2793
                               are not residentsof the county. The two prisonerswere injured by
915/533.34a4                   law enforcementofficialsIn Hopkins County. You have also informed
                               us that the two prisonerswere treatedat the FranklinCountyHospital
                               in Mount Vernon and the Parkland Memorial Hospital in Dallas. They
1001 Texas. Suite 700          were transferred to the Johnson County Jail to await trial on
Houston. TX. 77002.3111
                               aggravated kidnapping charges   instituted by the Johnson County
7~3l223eaa5
                               District Attorney. Cne of the prisoners is a resident of Dallas
                               County and the Dallas County Hospital District and the other is a
SW Broadway. Suite 312         residentof TarrentCounty and the TarrantCountyHospitalDistrict.
Lubbock. TX. 79401.3479
8081747.5235
                                    As a preliminaryconsideration , the liabilityof a county for the
                               care of Its Indigent sick and prisoners is now governadby article
4399 N. Tenth, Suite B         4430f, V.T.C.S., and article 104.002 of the Code of Criminal
McAllen, TX. 785011885         Procedure. However,article443Sf. the IndigentHealth Care Treatment
512N2.4547                     Act, provides that any health care assistance provided before
                               September1, 1986. is governedby the law and practice "in effect at
2W Main Plus, Sulto 400        the time that assistance[was] provided." See Acts 1985, 69th Leg.,
Son Antonlo. TX. 78205-2797    1st C.S., ch. 1, S15, at 46, eff. Aug. 29.1985. Consequently,this
512/225.4191                   act is inapplicableto your request. Article 104.002of the Code of
                               CriminalProcedureis a recodification   of severalproceduralstatutes,
An Equal Opportunltyl
                               including articles 1037 and 1040 of the code, which governed the
AfflrmNlve Action Employer     liability of a county for the care and treatment of indigent
                               prisoners. =Code      Grim. Proc. arts. 1037, 1040, zealed by Acts
                               1985. 69th leg., ch. 269, II. at 2324, eff. Sept. 1, 1985.

                                    This office has concludedin two prior opinionsthat the hospital
                               districtof which the indigentprisonerIs a resident,rather than the
                               county of incarceration, fs liable for the medical care and treatment
                               of an indigentprisoner. See AttorneyGeneralOpinionsH-703 (1975);
                               M-807 (1971). In.Attorney-cneralOpinionM-870 (1971).the Attorney




                                                           p.   2228
HonorableDale Hauna - Page 2     (JIG487)




General consideredthe liabilityof a county for the medical expenses
of an Indigent prisoner whose residencewas in a hospital district
which included the county. Although the prisoner was provided'
services in a hospital located in a second hospital district, the
opinionconcludedthat

         the district of the residenceof the indigent
         orisoner . . . is liable for the medical bills
         incurred in his treatment, notwithstandingthe
         fact that he was a prisonerin the custodyof the
         county sheriff, and further notwithstandingthe
         fact that he was treatedoutsidethe boundariesof
         that HospitalDistrict. (Emphasisadded).

Id. at 5.    The rationale for this conclusion was that repealed
articles 1037 and 1040 of the Code of CriminalProceduremust yield to
the express broad language in section 9 of article IX of the Texas
Constitution. Sea Tex. Const. art. IX. 19; see also repealed Cede
Grim. Proc. art8. 1037, 1040; Attorney General Opinion H-703 (1975).
Thus, we can concludethat the hospitaldistrictsof the residecceof
each of the two indigentprisonersare liable for the medicalbills.

                               SUMMARY

            The liabilityof a county for the care of its
         indigent prisoners for medical bills incurred
         before September 1. 1985 is governed by fomsr
         articles 1037 and 1040 of the Code of Criminal
         Procedureand article IX, section 9 of the Texas
         Constitution. Ender those provisions, Dallas
         County Hospital District and the Tarrant County
         HospitalDistrict,rather than JohnsonCounty,are
         liable for the medical bills of 'their resident
         indigentprisonersincarceratedin JohnsonCounty.




                                            JIM    MATTOX
                                            AttorneyGeneralof Texas

JACKHIGHTOWRR
First AssistantAttorneyGeneral

MARY KELLER
                  Attorney
ExecutiveAsslstaht.            General




                                 p. 2229
HonorableDale Hanna - Page 3   (JM-487)




ROBERTGRAY
SpecialAssistantAttorney    General

RICK GILPIN
Cheirman, OpinionCommittee

Preparedby Tony Guillory
AssistantAttorney Genaral




                                p. 2230